Case: 19-40776     Document: 00515612823          Page: 1    Date Filed: 10/22/2020




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    October 22, 2020
                                   No. 19-40776
                                                                      Lyle W. Cayce
                                                                           Clerk
   Belen Gonzales, individually; Pedro Gonzales, Jr.,
   individually; C.G., by and through his parents and legal guardians; D.G.,

                                                            Plaintiffs—Appellees,

                                       versus

   Mathis Independent School District,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:18-CV-43


   Before Owen, Chief Judge, and Higginbotham and Willett, Circuit
   Judges.
   Patrick E. Higginbotham, Circuit Judge:
          Two brothers and their parents sought injunctive relief under the
   Texas Religious Freedom Restoration Act to prevent Mathis Independent
   School District from excluding them from extracurricular activities based on
   their religiously motivated hairstyles. The district court granted preliminary
   injunctions to both brothers, and the school district appealed. We uphold the
   grant of injunction to one brother and vacate as to the other.
Case: 19-40776          Document: 00515612823              Page: 2       Date Filed: 10/22/2020




                                           No. 19-40776


                                                 I.
           C.G. and D.G. are public school students enrolled in Mathis
   Independent School District (“MISD”). The brothers, along with their
   parents Pedro and Belen Gonzales, are Roman Catholics of Hispanic descent.
   When C.G. was an infant and Belen was pregnant with D.G., the Gonzaleses
   learned that C.G. had contracted bacterial meningitis, a potentially life-
   threatening infection. Seeking God’s protection in both the pregnancy and
   C.G.’s illness, Pedro and Belen made a promesa (promise) that they would
   leave a lock of both brothers’ hair uncut. The promesa or manda, an
   established practice among American Catholics of Hispanic descent,
   involves petitioning God with a specific request, often related to a difficult
   medical condition, with a vow to fulfill certain stipulations in return. That the
   Gonzaleses’ religious belief, including the promesa, is sincerely held is not
   challenged here.
           Pedro and Belen observed the promesa until the brothers reached sixth
   grade, leaving a lock of hair on the backs of their heads uncut and braided. 1 In
   sixth grade, the brothers were given the choice to cut their braids or to adopt
   the promesa as their own. Both chose the latter, and they continue to observe
   the promesa to this day, describing it as an important part of their faith. 2
           MISD’s dress code prohibits male students’ hair from “extend[ing]
   beyond the top of the collar of a standard shirt in back.” The district’s
   Extracurricular Handbook makes participation in extracurricular activities
   contingent on compliance with this grooming policy. From the time the
   brothers entered kindergarten until 2017, when they were in middle school,


           1
               Although not twins, the brothers are in the same grade.
           2
            The brothers wear their braids tucked into the backs of their shirts, making them
   “hardly noticeable” at school.




                                                 2
Case: 19-40776       Document: 00515612823              Page: 3   Date Filed: 10/22/2020




                                         No. 19-40776


   MISD granted religious exemptions that allowed them to attend school and
   participate in extracurricular activities without restriction. Then, in August
   2017, an MISD coach told C.G. that he could not play football unless he cut
   his hair. The Gonzaleses challenged the hair restriction later that month, with
   their attorney filing a grievance by fax with the school district and notifying
   the superintendent by letter that the Gonzaleses were “formal[ly]
   protest[ing]” the “decision to deny [C.G.] a religious exception to the school
   policy governing student’s hair length and athletic participation.” MISD
   denied the Gonzaleses’ administrative petition on September 19 and then
   denied their appeal on November 7.
          On December 1, 2017, while attending an after-school meeting of the
   science team, D.G. was called to the front office and handed a letter
   informing him and his parents that he would “not be allowed to participate
   in UIL [University Interscholastic League] extracurricular activities due to
   the fact of not following MISD Extracurricular handbook grooming and dress
   standards.” 3 Later that month, the family was informed that C.G. was
   likewise barred from “participat[ing] in any activities outside of school
   hours.” As a result, C.G. was unable to play in the fall band concert and
   initially received a failing grade.
                                             II.
          C.G. and his parents filed suit in state court on January 9, 2018,
   asserting claims under the Texas Religious Freedom Restoration Act
   (“TRFRA”) and the First and Fourteenth Amendments to the federal
   Constitution. MISD removed the case to federal court, invoking the district
   court’s federal question jurisdiction over the constitutional claims and its


          3
             MISD’s Student Handbook describes UIL as “a statewide association overseeing
   inter-district competition” in all academic, athletic, and musical activities.




                                              3
Case: 19-40776          Document: 00515612823              Page: 4       Date Filed: 10/22/2020




                                           No. 19-40776


   supplemental jurisdiction over the TRFRA claim. MISD then moved to
   dismiss the case for failure to state a claim. In March 2018, the Gonzaleses
   filed an amended complaint adding D.G. as a plaintiff. The school district
   argued in its motion to dismiss that the Gonzaleses had failed to plead that
   they satisfied TRFRA’s pre-suit notice requirements, but the district court
   rejected this contention, finding that the Gonzaleses had complied with the
   statute and denied the motion to dismiss.
          Following discovery, MISD moved for summary judgment in August
   2018. The district court granted summary judgment for MISD on the
   plaintiffs’ First Amendment claims but denied the motion as to the TRFRA
   and Fourteenth Amendment claims. Then, at the start of the 2019–2020
   school year, the Gonzaleses sought preliminary injunctive relief under
   TRFRA “enjoining MISD from prohibiting the boys’ participation in
   extracurricular activities.” MISD moved to strike the motion, arguing that
   the Gonzaleses had not complied with the statute’s pre-suit notice
   requirements and the school district was therefore “immune from Plaintiffs’
   TRFRA cause of action.” The district court rejected MISD’s argument and
   granted a preliminary injunction for each of the brothers. MISD appealed.
   Because MISD appeals the denial of its immunity defense, we have
   jurisdiction. 4
                                                III.
          To obtain a preliminary injunction, a litigant must demonstrate four
   elements: “(1) a substantial likelihood of success on the merits; (2) a
   substantial threat of irreparable harm if the injunction does not issue; (3) that


          4
              Morgan v. Plano Indep. Sch. Dist., 724 F.3d 579, 582 (5th Cir. 2013).




                                                 4
Case: 19-40776           Document: 00515612823             Page: 5        Date Filed: 10/22/2020




                                            No. 19-40776


   the threatened injury outweighs any harm that will result if the injunction is
   granted; and (4) that the grant of an injunction is in the public interest.” 5
   Here, MISD has waived its arguments as to the merits of the Gonzaleses’
   preliminary injunction motion. 6 It challenges only whether the district court
   had jurisdiction, a question we review de novo. 7
                                                IV.
           MISD contends that the district court lacked jurisdiction to hear this
   case because it enjoys governmental immunity under Texas law. Although
   playing no major role here, it signifies that “[i]n Texas, governmental
   immunity has two components: immunity from liability, which bars
   enforcement of a judgment against a governmental entity, and immunity
   from suit, which bars suit against the entity altogether.” 8 Both forms of
   immunity are waivable, and we apply Texas law to assess whether a waiver
   has occurred. 9



           5
            Moore v. Brown, 868 F.3d 398, 402–03 (5th Cir. 2017) (citing Byrum v. Landreth,
   566 F.3d 442, 445 (5th Cir. 2009)).
           6
             MISD does not mention three of the four preliminary injunction elements. It does
   contend, without authority, that the brothers’ exclusion from extracurricular activities
   would not result in a substantial threat of irreparable injury. However, MISD waived this
   argument by failing to properly raise it below. In its motion to strike the Gonzaleses’
   preliminary injunction request, MISD asserted that “the only irreparable injury that has
   arisen between the time of filing and today is new counsel has joined Plaintiffs’ team.” This
   conclusory barb is not enough to preserve the issue for appellate review. See City of Hearne
   v. Johnson, 929 F.3d 298, 300 n.1 (5th Cir. 2019) (internal alterations and quotation marks
   omitted) (“Plaintiffs waive an argument when they fail to argue or brief it to the district
   court and instead only make general reference to it.”).
           7
               See Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008).
           8
               Tooke v. City of Mexia, 197 S.W.3d 325, 332 (Tex. 2006).
           9
               Morgan, 724 F.3d at 582.




                                                  5
Case: 19-40776            Document: 00515612823         Page: 6      Date Filed: 10/22/2020




                                         No. 19-40776


           In TRFRA, the Texas Legislature stated its intention to waive both
   “immunity to suit and from liability” subject to the following condition: “[a]
   person may not bring an action to assert a claim under this chapter unless, 60
   days before bringing the action, the person gives written notice to the
   government agency by certified mail, return receipt requested.” 10 We dealt
   with the scope and effect of this pre-suit notice provision under similar
   circumstances in Morgan v. Plano Independent School District. 11 There, parents
   of public school students brought TRFRA claims against the school district
   without having complied with the precise demands of the pre-suit notice
   provision. On appeal, the parents argued that the pre-suit notice provision
   governed only the waiver of sovereign, not governmental, immunity and that
   the provision, even if applicable, is not jurisdictional. 12 We rejected both
   contentions. Although TRFRA speaks only of sovereign immunity, we
   concluded that the pre-suit notice provision also applies to governmental
   immunity. 13 We further held that TRFRA’s notice requirement “is
   jurisdictional under Texas law,” and thus the waiver of governmental
   immunity is conditioned on plaintiffs’ strict compliance with the notice
   provision. 14
           It is undisputed that neither C.G. nor D.G. strictly complied with
   TRFRA’s pre-suit notice provision. 15 Thus, in MISD’s view, Morgan


           10
                Tex. Civ. Prac. & Rem. Code §§ 110.006(a), 110.008(a).
           11
                724 F.3d 579.
           12
                Id. at 586–87.
           13
                Id. at 587.
           14
                Id. at 581, 585.
           15
              C.G. did not comply with the notice requirement because his August 2017
   grievance was submitted by fax rather than certified mail. D.G. did not give separate pre-
   suit notice to MISD.




                                               6
Case: 19-40776         Document: 00515612823               Page: 7   Date Filed: 10/22/2020




                                         No. 19-40776


   requires us to find that the school district did not waive immunity, and the
   district court lacked supplemental jurisdiction over the TRFRA claims.
   While Morgan’s holding regarding the jurisdictional force of the notice
   requirement controls here, that does not end our inquiry. We also must
   address the district court’s holding that the Gonzaleses’ claims fall within a
   statutory exception to pre-suit notice because the school’s imminent action
   burdening the boys’ religious rights left the Gonzaleses without time to give
   pre-suit notice. The applicability of this exception controls the outcome of
   this appeal, and we address the exception’s applicability to the two
   injunctions separately, turning first to C.G.’s.
                                              A.
          TRFRA permits plaintiffs to file suit without pre-suit notice where
          (1) the exercise of governmental authority that threatens to
          substantially burden the person’s free exercise of religion is
          imminent; and
          (2) the person was not informed and did not otherwise have
          knowledge of the exercise of the governmental authority in
          time to reasonably provide the notice. 16
   The imminence requirement is satisfied by MISD’s stated intention to
   immediately and indefinitely bar C.G. from extracurricular activities. As to
   the second prong of the pre-suit notice exception, the decisive question is
   when the Gonzaleses were informed of MISD’s exercise of governmental
   authority. The district court found that prior to December 2017, when the
   family was notified that both brothers were barred from all extracurricular
   activities, the Gonzaleses reasonably believed that MISD was only concerned
   with C.G.’s participation in football, not activities like band and science club


          16
               Tex. Civ. Prac. & Rem. Code § 110.006(b).




                                               7
Case: 19-40776         Document: 00515612823              Page: 8       Date Filed: 10/22/2020




                                          No. 19-40776


   that have academic consequences. 17 Thus, they did not have time to provide
   60 days’ notice before filing suit. 18
           MISD now argues that the district court ignored contrary evidence in
   the record indicating that C.G. did have time to give 60 days’ notice, namely
   the following portion of Belen Gonzales’s re-cross testimony at the
   preliminary injunction hearing:
           [Gonzales]: The things that occurred with C.G. happened in
           the beginning of the school year, and with D.G., that’s when it
           happened in the December month. So after, you know, getting
           with our attorney and the holidays and stuff getting out of the
           way, that’s when everything was addressed.
           [MISD counsel]: Okay. And so you knew at the time when you
           filed this grievance that both your children were going to be
           denied extracurricular activities, right?
           [Gonzales]: Yes.
           [MISD counsel]: And this grievance was filed more than 60
           days prior to the time that you filed your suit, correct?


           17
               The facts concerning the Gonzaleses’ notice of MISD’s actions distinguish this
   case from our imminence analysis in Morgan. There, the parents had notice of the policy
   underlying their TRFRA claims in December 2003, when the school prevented a student
   from distributing candy canes with a religious message at a holiday party. Morgan, 724 F.3d
   at 581. Yet, the parents waited until December 2004, days prior to that year’s holiday party,
   to file suit. Id.
           18
               The district court also found that Eleventh Amendment Immunity is waived
   when a state defendant removes a case from state to federal court. While true in the
   abstract, it has no purchase here. MISD does not possess Eleventh Amendment sovereign
   immunity; rather, as described above, school districts are protected by the distinct concept
   of governmental immunity. See Harris County v. Sykes, 136 S.W.3d 635, 638 (Tex. 2004)
   (“Governmental immunity operates like sovereign immunity to afford similar protection
   to subdivisions of the State, including counties, cities, and school districts.”).




                                                8
Case: 19-40776           Document: 00515612823           Page: 9       Date Filed: 10/22/2020




                                          No. 19-40776


           [Gonzales]: I believe so.
   In MISD’s view, this testimony bars C.G. from claiming he did not have time
   to provide pre-suit notice.
           We must uphold the district court’s factual findings so long as they
   “are plausible in light of the record as a whole.” 19 As to C.G., the district
   court’s conclusion that there was not “time to reasonably provide 60-day []
   notice” is plausible in light of the record as a whole. Belen’s answers to
   counsel’s examination are not dispositive because it is unclear whether she
   understood counsel’s question as referring to August or December.
   Moreover, there was other evidence in the record supporting the
   Gonzaleses’ position. For example, their attorney’s letter to MISD and their
   grievance were specific to C.G.’s participation in athletics, and Belen
   testified that they first learned C.G. was barred from all other extracurricular
   activities in December 2017. And, up until that point, both brothers were
   participating in non-athletic extracurriculars. In light of this evidence, the
   district court’s factual finding was plausible, and with the deference due its
   factfinding, we agree with its conclusion that C.G. satisfied the statutory
   exception to TRFRA’s pre-suit notice requirement. Because C.G. comes
   within the exception, MISD’s governmental immunity is waived, and there
   is no jurisdictional defect in C.G.’s TRFRA claim. 20
                                               B.
           In its reply brief, MISD argues that regardless of whether C.G.’s suit
   was proper, the district court lacked jurisdiction over D.G.’s TRFRA claim



           19
                Moore, 868 F.3d at 403.
           20
             See Tex. Civ. Prac. & Rem. Code § 110.008(a) (West) (“Subject to
   Section 110.006, sovereign immunity to suit and from liability is waived and abolished . . .
   .”).




                                                9
Case: 19-40776          Document: 00515612823             Page: 10     Date Filed: 10/22/2020




                                           No. 19-40776


   because he was added to the suit in March 2018, two months after the case
   was filed. Thus, in MISD’s view, even if D.G. was unaware of his exclusion
   from extracurriculars until December 2017, he “certainly had sixty days to
   send proper pre-suit notice” before joining the suit. The district court did
   not consider how D.G.’s late addition to the suit affected his ability to comply
   with the pre-suit notice requirement. 21
           D.G.’s noncompliance with TRFRA’s pre-suit notice requirement
   requires that we vacate the district court’s preliminary injunction as to him.
   This disposition may prove to be of little practical consequence; both
   brothers are constrained by MISD’s hair policy and should the district court
   ultimately conclude that the policy is invalid under TRFRA, D.G. may enjoy
   the benefits from that ruling and the strong protections afforded students by
   TRFRA going forward, matters not now before this Court. However, our
   case law requiring strict compliance with TRFRA’s prerequisites to suit here
   control. 22
                                               V.
           We affirm the district court’s preliminary injunction as to C.G. and
   vacate the preliminary injunction as to D.G.




           21
             D.G. was added as a plaintiff in an amended complaint filed by the Gonzaleses in
   March 2018 without leave of court. MISD argued in its motion to dismiss that D.G. was
   not properly before the court because no leave to amend had been sought. The district court
   did not address the argument.
           22
                See Morgan, 724 F.3d at 585.




                                               10